DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because implied phraseology "the present invention is directed to".  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 9, 11-12, 15-17, 19, 21 and 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang; Shaohua et al. (US 20070044006 A1, hereafter referred to as Yang).

Rejection of claim 1:
Yang teaches A receiver circuit comprising: a first detector configured i} to detect presence of errors among codeword bits that are recovered from a set of decisions, the set of decisions constituting estimates of bit values transmitted to the receiver circuit, and to generate an enable signal indicative of whether errors have been detected among the recovered codeword bits, without identifying or correcting decisions of the set of decisions that are in error (Figure 2 in Yang clearly suggests A receiver circuit comprising: a first detector comprising by by Viterbi Detector 102, the Delay 114 and Error Event Pattern Matching Block 120 configured i} to detect presence of errors/Error Event ‘+-+-+’ among codeword bits that are recovered from a set of decisions/Codeword Tensor Symbols, the set of decisions/Codeword Tensor Symbols constituting estimates of bit values transmitted to the receiver circuit of Figure 2 from an equalizer that generates equalized samples based on a read sequence from a magnetic disk, and to generate an enable signal/valid indicative of whether errors/Error Event ‘+-+-+’ have been detected among the recovered codeword bits received by Error event pattern matching Block 120 from Viterbi Detector 102 via delay 114, without identifying or correcting decisions of the set of decisions that are in error), and an error correction circuit configured to receive the set of decisions, and in response to the enable signal: 1) to detect bit error sequences in the set of decisions; each of the bit error sequences being defined by respective predetermined patterns of error bits; 11) to determine for respective bit error sequences a likelihood the respective bit error sequences occurring; i11) to select one or more li of the detected bit error sequences most likely to include an actual error, and iv) to correct the 3errors in the recovered codeword bits among the one or more detected bit error sequences selected as most likely to include the actual error (Figures 2 and 4; and, paragraph [0045]-[0047] and [0071] on respective pages 3-4 of Yang clearly suggests  an error correction circuit comprising  Error Metric Generator Block 112, Most Likely Error Events Generator 200, Parity Post Processor 402, Tensor Parity ECC 403, Parity Post Processor 407 and RS decoder 408 configured to receive the set of decisions/Codeword Tensor Symbols from Viterbi Detector 102/401, and in response to the enable signal/valid: 1) to detect bit error sequences/Most Likely Error Events in the set of decisions; each of the bit error sequences/Most Likely Air Events being defined by respective predetermined patterns of error bits/effective error patterns; 11) to determine for respective bit error sequences/Most Likely Air Events a likelihood/metric the respective bit error sequences/Most Likely Air Events occurring; i11) to select one or more of the detected bit error sequences/Most Likely Air Events most likely to include an actual error based on syndrome, i.e., a syndrome value of 1, and iv) to correct the errors in the recovered codeword bits among the one or more detected bit error sequences/Most Likely Air Events selected as most likely to include the actual error in Parity Post Processor 407).

Rejection of claim 2:
Figures 2 and 4; and, paragraph [0045]-[0047] and [0071] on respective pages 3-4 of Yang clearly suggests wherein the error correction circuit comprising Error Metric Generator Block 112, Most Likely Error Events Generator 200, Parity Post Processor 402, Tensor Parity ECC 403, Parity Post Processor 407 and Aris decoder 408 is configured to detect the bit error sequences/Most Likely Error Events in the set of decisions in response to detecting patterns +-+-+ of alternating polarities of consecutive decisions in the set of decisions.

Rejection of claim 3:
Paragraph [0010] on page 1 of Yang clearly suggests that the detected error pattern is a series of 5 flipped bits; hence, correcting the error pattern as recited in paragraph [0071] on page 4 of Yang clearly suggests flipping the 5 bits in order to correct the error.

Rejection of claims 4-5:
Figures 2 and 4 in Yang clearly suggests an equalizer configured to filter data received from a transmission from a magnetic disk to provide a filtered data signal/equalized sample. A 2nd Viterbi decoder 102 configured to generate a set of decisions/Codeword Tensor Symbols based on the filtered data signal/equalized sample.  Parity process processor PPP 407 substantially performs the function of a De-Mapper by inverting the bits of an errors/Error Event ‘+-+-+’ to recover the original corrected codeword bits.
As per claim 5: a Viterbi detector is inherently a maximum likelihood decoder.

Rejection of claim 9:
Figures 2 and 4; and, Paragraph [0071] on page 4 of Yang clearly suggests that Parity process processor PPP 407 is configured to perform the function of the demapper and is configured to flip selected ones of decisions in the set of decisions to provide hard decisions/corrected Codeword Tensor Symbols corresponding to the recovered codeword bits; and the error correction circuit comprising Error Metric Generator Block 112, Most Likely Error Events Generator 200, Parity Post Processor 402, Tensor Parity ECC 403, Parity Post Processor 407 and RS decoder 408 is configured to, based on the selected one or more of the detected bit error sequences/Most Likely Error Events most likely to include an actual error, perform a deMapping function including flipping the selected ones of the decisions/Codeword Tensor Symbols in the set of decisions/codeword tensor symbols corresponding to the selected one or more of the detected bit error sequences/Most Likely Error Events.

Rejection of claim 11:
Parity process processor PPP 407 substantially performs the function of a De-Mapper by inverting the bits of an errors/Error Event ‘+-+-+’ to recover the original corrected codeword bits.
Figures 2 and 4; and, Paragraph [0071] on page 4 of Yang clearly suggests that the Dean mapping function of Parity process processor PPP 407 is configured to flip selected ones of decisions/Codeword Tensor Symbols in the set of decisions/codeword tensor symbols to provide hard decisions/corrected Codeword Tensor Symbols corresponding to the recovered codeword bits.

Rejection of claim 12:
Figure 2 in Yang clearly suggests A receiver circuit comprising: a first detector comprising by by Viterbi Detector 102, the Delay 114 and Error Event Pattern Matching Block 120 configured to calculate a syndrome value/syndrome (0, 1) and to generate the enable signal/valid in Error Event Pattern Matching Block 120 based on the syndrome value, the syndrome value being indicative of whether the recovered codeword bits include errors without identifying a substance of the error.

Rejection of claim 15: 
Figures 2 and 4; and, paragraph [0045]-[0047] and [0071] on respective pages 3-4 of Yang clearly suggests wherein the error correction circuit comprising Error Metric Generator Block 112, Most Likely Error Events Generator 200, Parity Post Processor 402, Tensor Parity ECC 403, Parity Post Processor 407 and RS decoder 408 is configured to generate error metric values, each of the error metric values being indicative of a likelihood of a respective 1 of the error sequences/Most Likely Error Events occurring, and based on the error metric values, to select one or more of the detected bit error sequences/Most Likely Error Events most likely to include an actual error to be included in A Most Likely Error Events List.

Rejection of claim 16:
Paragraphs [0006]-[0007] on page 1 of Yang clearly suggests the use of a maximum likelihood algorithm over a trellis, which is inherently an algorithm wherein the metric values are based on class values of pass-through a trellis in between nodes of trellis whereby the nodes of the trellis referred possible values for bit error sequences.

Rejection of claim 17:
Figures 2 and 4; and, paragraph [0045]-[0047] and [0071] on respective pages 3-4 of Yang clearly suggests  an error correction circuit comprising  Error Metric Generator Block 112, Most Likely Error Events Generator 200, Parity Post Processor 402, Tensor Parity ECC 403, Parity Post Processor 407 and RS decoder 408, whereby an error estimator comprising Error Metric Generator Block 112 and Most Likely Error Events Generator 200 generate a list of most likely error events having metric values indicative of a likelihood of a respective one of the bit error sequences/Most Likely Error Events occurring.  A decoder comprising Parity Post Processor 407 is configured, based on the enable signal/VALID and at least some of the error metric values, to select one or more of the most likely error events that have the highest likelihood/Most Likely of occurring, and based on the selected one or more of the most likely error events, updates the at least one of the set of decisions or the recovered codeword bits prior to forwarding updated codeword tensor symbols to RS decoder 408. Note: parity Post processor 407 functions identically to parity Post processor 402 and identically to the parity Post processor of Figure 2 to update codeword values an error correction values received from tensor parity ECC 403, Viterbi detector 401 and error signal generator 405. 

Rejection of claim 19:
Paragraph [0037] on page 3 of Yang teaches the use of BCH codes.  Figures number 1 and 4 in Yang clearly suggests Parity process processor PPP 407 and Reed Solomon decoder 408.

Rejection of claim 21:
Figures 2 and 4; and, paragraph [0045]-[0047] and [0071] on respective pages 3-4 of Yang clearly suggests wherein error correction circuit comprising Error Metric Generator Block 112, Most Likely Error Events Generator 200, Parity Post Processor 402, Tensor Parity ECC 403, Parity Post Processor 407 and RS decoder 408 is configured to detect Nyquist error events ‘+-+-+’ including a pattern of sequential decisions having alternating parities ‘+-+-+’ ; and decoder comprising Parity Post Processor 407 is configured to determine reliability values of the most likely error events and, based on the reliability values most likely error events (Note: parity Post processor 407 functions identically to parity Post processor 402 and identically to the parity Post processor of Figure 2 to update codeword values an error correction values received from tensor parity ECC 403, Viterbi detector 401 and error signal generator 405).

Rejection of claim 23:
Figures 2 and 4; and, paragraph [0045]-[0047] and [0071] on respective pages 3-4 of Yang clearly suggests  an error correction circuit comprising  Error Metric Generator Block 112, Most Likely Error Events Generator 200, Parity Post Processor 402, Tensor Parity ECC 403, Parity Post Processor 407 and RS decoder 408, whereby an error estimator comprising Error Metric Generator Block 112 and Most Likely Error Events Generator 200 generate a list of most likely error events such that each of the most likely error events in the list of most likely error events corresponds to a most likely path through a trellis of the error estimator comprising Error Metric Generator Block 112 and Most Likely Error Events Generator 200 for a respective decision of the set of decisions/codeword tensor symbols. 

Rejection of claim 24:
Figures 2 and 4 in Yang clearly suggests an equalizer configured to filter data received from a transmission from a magnetic disk to provide a filtered data signal/equalized sample, the received data signal comprising a Reed Solomon forward error correction code; and a 2nd Viterbi detector 102 configured to generate the set of decisions/codeword tensor symbols based on the filtered data signal/equalized sample.  Paragraphs [0006]-[0007] on page 1 of Yang clearly suggests the use of a maximum likelihood algorithm over a trellis, which is inherently an algorithm wherein the combination of the 2nd victory detector 102 and decoder comprising Parity Post Processor 407 implement a soft forward error correction decoding algorithm and are configured to select a subset of the most likely error events to include in a most likely error events list,, which are void of errors, to assign a respective reliability value to each of the subset of the most likely error events, and to select the 1 of the most likely air events, from the subset of the most likely error events, with a best one of the assigned reliability values. 

Rejection of claim 25:
Figures 2 and 4; and, paragraph [0045]-[0047] and [0071] on respective pages 3-4 of Yang clearly suggests wherein decoder comprising Parity Post Processor 407 is configured, based on error bits and a set of decisions to select the one or more of the detected bit error sequences/Most Likely Error Events most likely to include an actual error by determining an error event with the lowest/minimum metric value, the selected one or more of the detected bit error sequences/Most Likely Error Events includes the bit error sequences/Most Likely Error Events with the lowest/minimum metric value. 

Rejection of claim 26:

Paragraph [0010] on page 1 of Yang clearly suggests were the error correction circuit is configured, based on pairs/adjacent codewords of the error bits in the set of decisions, to select the one or more of the detected bit error sequences most likely to include the actual or by determining a combination of error events with a lowest/minimum metric value, selected one or more of the detected bit error sequence including the combination of error events with the lost/minimum metric value.

Rejection of claims 27-28:
Figures 2 and 4; and, paragraph [0045]-[0047] and [0071] on respective pages 3-4 of Yang clearly suggests wherein error correction circuit comprising Error Metric Generator Block 112, Most Likely Error Events Generator 200, Parity Post Processor 402, Tensor Parity ECC 403, Parity Post Processor 407 and RS decoder 408 is configured to detect Nyquist error events ‘+-+-+’ including a pattern of sequential decisions having alternating parities ‘+-+-+’ ; and, paragraphs [0006]-[0007] on page 1 of Yang clearly suggests the use of a maximum likelihood algorithm over a trellis, which is inherently an algorithm wherein the metric values are based on class values of pass-through a trellis in between nodes of trellis whereby the nodes of the trellis referred possible values for bit error sequences.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang; Shaohua et al. (US 20070044006 A1, hereafter referred to as Yang) and Kobayashi; Hisashi et al. (US 6029264, hereafter referred to as Kobayashi).

Rejection of claim 6:
Figures number 1 and 4 in Yang clearly suggests Parity process processor PPP 407 and Reed Solomon decoder 408 which can substantially perform the function of a De-Mapper by inverting the bits of an errors/Error Event ‘+-+-+’ to recover the original corrected codeword bits.
Column 1, lines 49-62 in Kobayashi, in an analogous art, clearly suggests an interleaved Reed Solomon codeword, which clearly suggests the use of a decoder for decoding the interleaved Reed Solomon codeword to invert bits of errors/error events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with the teachings of Kobayashi by including use of an interleaved Reed Solomon codeword.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an interleaved Reed Solomon codeword would have dispersed adjacent bit values and prevented burst errors (column 1, lines 49-62 in Kobayashi).

Rejection of claim 7:
Figures number 1 and 4 in Yang clearly suggests Parity process processor PPP 407 and Reed Solomon decoder 408 which can substantially perform the function of a De-Mapper by inverting the bits of an errors/Error Event ‘+-+-+’ to recover the original corrected codeword bits.
Column 7, lines 4-15 clearly suggests the use of a Hamming encoded symbols.

Rejection of claim 8:
Figures number 1 and 4 in Yang clearly suggests Parity process processor PPP 407 and Reed Solomon decoder 408 which can substantially perform the function of a De-Mapper by inverting the bits of an errors/Error Event ‘+-+-+’ to recover the original corrected codeword bits.
Column 1, lines 49-62 in Kobayashi, in an analogous art, clearly suggests an interleaved Reed Solomon codeword, which clearly suggests the use of a decoder for decoding the interleaved Reed Solomon codeword to invert bits of errors/error events.
Paragraph [0037] on page 3 of Yang teaches the use of BCH codes; hence, Yang and Kobayashi clearly suggests the use of an interleaved BCH codeword.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang; Shaohua et al. (US 20070044006 A1, hereafter referred to as Yang).

Rejection of claim 13:
Figure 2 in Yang teaches the use of an enable switch to activate error metric generator block 112, which is inherently an on off switch.  In digital switching, 0 is off/inactive and one is on/active. Implementing the switch in Yang as a digital switch serves an identical function of an analog on off switch and is an obvious variation since there are only 2 options for implementing the digital switch.



Allowable Subject Matter
Claim(s) 10, 14, 18, 20 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the rejection of claims 1-9,11-13,15-17,19, 21 and 23-28, identify the differences between the prior art of record and that which is new and/or nonobvious in dependent claims 10, 14, 18, 20 and 22 in view of the claims from which claims 10, 14, 18, 20 and 22 since dependent claims inherit all the limitations of the claims from which they depend.
Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claims 10, 14, 18, 20 and 22 in view of respective base and intervening claims 1-9,11-13,15-17,19, 21 and 23-28.

Conclusion
US 8407569 B1 is directed to an a priori Event Error Processor for computing a priori decision bits, error events and parity bits for use in an LDPC Decoder and a Post Processor which uses the a priori results from the Event Error Processor to decide which errors in decision bits should be corrected; and, is a good teaching reference.
US 20070044006 A1 is directed to a Parity Post Processor for generating a Most Likely Error Events List comprising a syndrome, an error metric and an effective error pattern for each codeword symbol and providing soft information results to a 2nd level decoder; and, was used in 102 and 103 rejections, above.
US 20030188248 A1 is directed to an apparatus using pipelined decoders whereby the pipeline decoders that provide intermediate hard decisions for use in a subsequent pipeline decoder whereby each pipeline decoder uses various syndrome computation units connected in series to receive error pattern computations from a prior syndrome/error pattern computation unit; and, is a good teaching reference.
US 20030126546 A1 is directed to a decoding method for correcting data by generating position sets of data based on syndrome and updating the correction information in accordance with the error position sets and correlation mismatch amounts; and, is a good teaching reference.
US 6029264 A is directed to the use of a quantizer for generating soft quantized data for use in an iterative decoder; and, was used in a 103 rejection, above.
US 5926490 A is directed to a sequence detector for generating estimated user data from samples received from an equalizer filter using a trellis sequence detector, a syndrome generator and an error pattern detector; and, is a good teaching reference as well as a possible 103 reference for a future action.
US 5457704 A is directed to the use of a post processor for providing reliability information to an Outer decoder; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112